AFFIDAVIT OF SERVICE
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK FILED ON: 2/18/2021 INDEX NO.: 1:21-CV-00870-DG-SJB

 

MICHELLE WALLS, ON BEHALF OF HERSELF AND ALL OTHERS SIMILARLY SITUATED, AND N.W.,A Plaintiff(s)-Petitioner(s)
MINOR CHILD, BY HIS PARENT AND GENERAL GUARDIAN MICHELLE WALLS, ON BEHALF OF HIMSELF
AND ALL OTHERS SIMILARLY SITUATED

 

-VS-
BEECH-NUT NUTRITION COMPANY, FT, AL.
Defendant(s)-Respondent(s)
STATE OF NEW YORK }
COUNTY OF SARATOGA ss.}
I, JERRICA SMITH being duly sworn, deposes and says that deponent is over the age of

eighteen years and is not a party in this proceeding and resides in the State of New York.

On MARCH 2, 2021 at [:17 PM
Deponent served a true copy of SUMMONS IN A CIVIL ACTION AND CLASS ACTION COMPANY JURY TRIAL
DEMANDED

bearing index number: 1:21-CV-00870-DG-SJB and date of filing: 2/18/2021!
upon BEECH-NUT NUTRITION COMPANY

at address: 1 NUTRITIOUS PLACE

city and state: AMSTERDAM, NY 12010

MANNER OF SERVICE}

Personal
O By delivering to and leaving with personally}
known to the deponent to be the same person mentioncd and described in the above proceeding as the person to be served.
Suitable Age Person
OD By delivering and leaving with personally}
at the premises which is recipient’s actual place of business/usual place of abode. Such person knowing the person to be served
and associated with him/her, and after conversing with him/her, deponent believes him/her to be a suitable age and discretion.
Authorised Agunt
By delivering and Icaving with} GINA BATES, EXECUTIVE ASSISTANT
the agent for service on the person in this procecding designated under 311 CPLR . Service having been made to such person at
the place, date and time above.

Affixing to Door, Et:.
i By affixing a true copy of each to the door of the actual place of business, dwelling place or usual place of abode stated above.

Deponent was unable with due diligence to find the proper or authorized person to be served. or a person of suitable age and
diserction at the actual place of business, dwelling place or usual place of abode stated above after having called there on the
following dates and times:

 

{] Deponent completed service by depositing a true copy of cach in a postpaid, properly addressed envelope in an official depository
under the exclusive care and custody of the United States Postal Service. The package was labeled “Personal & Conlidential”
and mailed to the person stated above at address
on . The envelope did not indicate on the outside that the communication was from an attorney or concerned an action
against the recipient. The envelope was mailed by—first class mail —centfied mail —registered mail__treturn receipt requested.
Certified/Registered mail #

Deponent further states upon information and belief that said person so served is not in the Military service of the State of
New York or the United States as the term is defined in cither State or Federal statutes.

DESCRIPTION} deponent describes the person actually served as:

 

 

Sex: FEMALE Race/Skin Color. WHITE Hair Color: BLACK

Approxiipaje Age:29 ss years Approximate Height: 5°7" Approximate Weight: 150 pounds
Other:

Subscri and sworn before me on} MARCH 3,202! A i——.
Notary Public, State of New York JERRIGA’SMITH

Mark E. McClosky Dgporient

Qualified in Schenectady County

Number 01MC6042335

Expires: May 22, 2022
affidavit # 231350
NLS #: 21-1718 FIRM FILE 4 22499307
